Washington App. No. 00CA39. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Entry on Application to Certify dated January 28, 2002:
“[W]e find that our decision and judgment presents an actual conflict based upon the same question' that was involved in the Twelfth District’s decision and judgment. In [State d.] Henderson [(1991), 76 Ohio App.3d 290, 601 N.E.2d 596], the court concluded that a victim’s uncorroborated allegations of sexual abuse did not fulfill the substantial proof requirement that the defendant committed other similar crimes. In [the case sub judice], we determined that a victim’s uncorroborated allegation of prior sexual abuse was admissible. Thus, we declined to follow Henderson.
“Accordingly, we grant appellant’s motion to certify this matter to the Ohio Supreme Court for *1505review and final determination.”
Douglas and F.E. Sweeney, JJ., dissent.